All fact discovery is to be completed by May 20, 2020. After the close of
fact discovery, Defendant may file a letter motion via ECF requesting a
pre-motion conference regarding its anticipated motion for summary
judgment. A briefing schedule will be set at that time. SO ORDERED.
                         2/11/2020

                   2/11/2020
                                                                                             ATTORNEYS AT LAW
                                                                                      1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                            NEW YORK, NY 10004
                                                                                              WWW .GRSM.COM



                                                 February 7, 2020

           VIA ECF
           The Honorable Mary Kay Vyskocil, U.S.D.J.
           United States District Court
           Southern District of New York
           500 Pearl Street, Courtroom 18C
           New York, NY 10007-1312

                  Re:     Valentia Villetti et al. v. Guidepoint Global, LLC
                          Case No.: 18-cv-10200-MKV-KNF

           Dear Judge Vyskocil:

                  We represent defendant Guidepoint Global, LLC (“Defendant”) in the above-referenced
           case. On January 30, 2020, counsel for the parties appeared for a telephone conference before the
           Honorable Vernon S. Broderick, U.S.D.J. At that conference, the Court directed counsel to meet
           and confer regarding outstanding discovery and a dispositive motion briefing schedule and to
           submit the instant joint status letter. Counsel for the parties conducted a meet and confer on
           February 4, 2020.

                   As noted on the record during the conference, Defendant is in the process of completing
           its review of all deposition transcripts and its identification of all remaining non-party witnesses.
           Given the number of potential non-party witnesses identified during the course of the depositions
           that have already been conducted, Defendant anticipates being able to complete all remaining fact
           discovery, including non-party depositions, by May 20, 2020. Accordingly, Defendant proposes
           the following briefing schedule for Defendant’s anticipated motion for summary judgment:
           Defendant would initiate summary judgment motion practice under Your Honor’s Individual Rules
           on or before June 10, 2020; Plaintiffs’ response would be due on or before July 1, 2020; and
           Defendant’s reply would be due on or before July 22, 2020.

                 We appreciate the Court’s attention to these matters and are available at the Court’s
           convenience should it have any questions.

                                                         Respectfully submitted,

                                                         /s/ David Grech
                                                         David J. Grech
                                                         Brittany L. Primavera         USDC SDNY
                                                                                       DOCUMENT
           All Counsel of Record (via ECF)                                             ELECTRONICALLY FILED
                                                                                       DOC #:
                                                                                       DATE FILED: 2/11/2020
